Citation Nr: 1603379	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  14-22 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for migraine headaches.

2.  Entitlement to an initial disability evaluation in excess of 30 percent for adjustment disorder with depressed mood to include cannabis abuse.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1985 to August 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2012 and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts his current 30 percent ratings for migraine headaches and adjustment disorder with depressed mood are inadequate.  The Board notes that the Veteran was last evaluated for his psychiatric disorder during a September 2012 fee-based examination.  However, in additional private treatment records dated in September 2013, the Veteran stated he had separated from his wife and that he felt depressed.  The examiner noted he looked disheveled.  As there is some indication that the Veteran's service-connected psychiatric disorder has worsened, the Board finds an additional VA examination is necessary.  

The Veteran was also last evaluated for his migraine headaches in December 2011.  At that time, the examiner noted prostrating attacks one every month.  However, in the February 2012 notice of disagreement, the Veteran asserted his headaches were very frequent (two to three times; weekly) completely prostrating, and prolonged attacks.  As it has been more than four years since the Veteran's last VA examination and there is some indication of worsening of the Veteran's headaches, the Board finds the claim must be remanded to evaluate the current severity of the Veteran's service-connected migraine headaches. 

Additionally, although the Veteran has stated he now gets ongoing treatment from the VA, the only VA treatment records in the file are dated through June 2012.  As the claims are being remanded for additional development, any additional VA and/or private treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's psychiatric and migraine headaches.  All records/responses received should be associated with the claims file.  All efforts to obtain these records should be fully documented, and the facility must provide a negative response if records are not available.  Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records.  Also appropriately notify him if unable to obtain identified records.

2.  Schedule the Veteran for VA examinations to reassess the severity of his service-connected psychiatric and migraine headache disabilities.  The claims file must be made available to and reviewed by the examiners for the pertinent history.  Since this is a paperless appeal, ensure the examiners have access to Virtual VA and VBMS for the pertinent history.  All indicated tests and studies should be performed.  

3.  Then readjudicate these claims of entitlement to higher initial ratings for service-connected adjustment disorder and migraine headaches.  If any claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




